DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cronie et al. (9,602,955) and Jeong et al. (2017/0237292).  Regarding independent claim 1, Cronie teaches a wireless power supply apparatus (Fig. 1), comprising: a signal transmitting terminal (101-106), configured to encode a first data (103IN) into a control signal and transmit a power supply signal in a manner of wireless communication according to the control signal, a signal receiving terminal (107-110), receiving the power supply signal (111) from the signal transmitting terminal in the manner of wireless communication, and converting the power supply signal into a power source signal (109) for charging an electronic device (mobile phone) and a data signal (103OUT), wherein the signal transmitting terminal comprises: a transmitting control circuit (102, 104) configured to receive the first data and encode the first data into a control signal; and a wireless power supply circuit (inside 105), coupled to the transmitting control circuit, and configured to transmit the power supply signal to the signal receiving terminal according to the control signal, wherein the power supply circuit is controlled by the control signal (via the constraint encoder) to be operated in a charging on state or a charging off state (“during a   
Cronie fails to explicitly teach transmitting the power supply signal by an oscillator circuit and a switch circuit.  Jeong teaches a similar wireless power supply apparatus (Fig. 2) comprising a signal transmitting circuit (206) that transmits the power supply signal by an oscillator circuit (222), driver (224), and a switch circuit (inside the adaptive impedance matching circuit, 226).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Jeong’s circuitry (206) to transmit the power supply signal into Cronie’s invention for Cronie’s driver (105) since it involves a mere simple substitution of one circuit configuration for another to perform the same function of transmitting a power supply signal.
Regarding claims 2 and 9, Cronie teaches the signal receiving terminal decodes the data signal into a second data (via 110), which is identical to the first data (Fig. 8; 850).
Regarding claim 3, Cronie teaches a signal transmitting circuit (105, 106), coupled to the transmitting control circuit, and configured to transmit the power supply signal to the signal receiving terminal in the manner of wireless communication according to the control signal.
Regarding claim 4, Cronie teaches the transmitting control circuit comprises: a first processor circuit (part of 102), configured to receive the first data and encode the 2Customer No.: 31561first data into the control signal.
	Regarding claim 5, Cronie teaches the signal transmitting circuit comprises: the wireless power supply circuit; and a first antenna circuit (106), coupled to the wireless power supply 
	Regarding claim 6, Cronie teaches the signal receiving terminal comprises: a signal receiving circuit (107, 108), configured to receive the power supply signal from the signal transmitting circuit in the manner of wireless communication and convert the power supply signal into the power source signal and the data signal; and a receiving control circuit (part of 110), coupled to the signal receiving circuit, and configured to receive the data signal and decode the data signal into the second data.
	Regarding claim 7, Cronie teaches the signal receiving circuit comprises: a second antenna circuit (107), receiving the power supply signal from the signal transmitting circuit in the manner of wireless communication; a power converting circuit (108), coupled to the second antenna circuit, and configured to receive the power supply signal from the second antenna circuit and convert the power supply signal into the power source signal; and 3Customer No.: 31561a signal converting circuit (part of 110), coupled to the second antenna circuit, and configured to receive the power supply signal from the second antenna circuit and convert the power supply signal into the data signal.
	Regarding claim 8, Cronie teaches the receiving control circuit comprises: a second processor circuit (part of 110), coupled to the signal receiving circuit, and configured to receive the data signal and decode the data signal into the second data.
Response to Arguments
3.	Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive.  The Applicant’s first argument is moot since the Jeong reference is no longer 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
11-2-2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836